Citation Nr: 1129636	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-27 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 1963.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).  

The appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The claim on appeal has been remanded on three previous occasions to correct deficiencies in VA's development of the claim.  The claim must be remanded a fourth time for continuing deficiencies.  The original remand, dated in September 2006, was made so that the Veteran could be provided with proper notice regarding the evidence needed to substantiate his claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In response to this remand, a letter was dispatched in September 2006.  This letter was not sent to the Veteran's last known address, and there was no evidence of record that the Veteran had ever received it.  Accordingly, in March 2008, the Board remanded the claim a second time so that the letter could be sent to the Veteran's proper address.  In response to this remand, a letter was dispatched to the Veteran's proper address in June 2008.  Though the address was correct on this letter, the letter itself did not contain any information regarding what evidence would constitute new and material evidence sufficient to reopen the Veteran's claim.  Accordingly, it did not satisfy the Kent requirements.  In addition, the AMC completely failed to re-adjudicate the claim.  Although a February 2011 supplemental statement of the case was issued, the AMC failed to send the Veteran a letter satisfying the Kent requirements.

The Board has carefully reviewed the evidence of record, but cannot find any indication that the Veteran has ever been properly informed of the evidence which would constitute new and material evidence sufficient to reopen the his claim.  The Board also cannot find any indications in the Veteran's own statements that he has actual knowledge of these requirements; indeed, his repeated submission of medical evidence which is already of record indicates that the Veteran does not fully understand the evidentiary requirements that must be met to substantiate his claim.  Thus, despite three previous remands, the Board cannot conclude that the Veteran has been provided with adequate notice of the relevant laws and regulations, as specifically required by the September 2006 and March 2008 remands.  Compliance with a remand is not discretionary, and that if the VA fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Board emphasizes to the AMC that the regulatory changes of the new and material evidence requirement, found at 38 C.F.R. § 3.156(a) in the VA regulations implementing the Veterans Claims Assistance Act of 2000, apply only to a claim to reopen a finally decided claim that was received on or after August 29, 2001.  38 C.F.R. § 3.159(c) (2010).  The Veteran in this case filed his claim to reopen the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder in August 1998, before the effective date for the regulatory change of the new and material evidence requirement.  As such, the definition of new and material evidence in effect prior to August 29, 2001 must be applied to his claim.  For claims to reopen filed prior to August 29, 2001, new and material evidence means evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  It is this evidentiary standard, not the standard in effect on and after August 29, 2001, of which the Veteran must be given notice.

Accordingly, the case is remanded for the following actions:

1. The Veteran must be given proper notice as to the evidence necessary to reopen his claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder; the evidence that VA will seek to provide and that the claimant is expected to provide; and request that the Veteran provide any evidence in his possession that pertains to the claim.  The Veteran must be allowed at least 60 days to submit any evidence or request that VA assist in obtaining the evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This notice must specifically inform the Veteran of the evidence requirements for new and material claims filed prior to August 29, 2001, as well as the specific evidence that would substantiate reopening the Veteran's specific claim of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left knee disorder.  See Kent, 20 Vet. App. 1.  The Veteran must be allowed at least 60 days to submit any evidence or request that VA assist in obtaining the evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

2. The AMC must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

